Case: 11-15312           Date Filed: 08/06/2012   Page: 1 of 2

                                                                         [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                               No. 11-15312
                                           Non-Argument Calendar
                                         ________________________

                               D.C. Docket No. 0:11-cv-61745-KAM



CYRUS VANCE,

llllllllllllllllllllllllllllllllllllll                                  l lPetitioner-Appellant,

                                                   versus

UNITED STATES OF AMERICA,
FCC COLEMAN - MEDIUM WARDEN,

lllllllllllllllllllllllllllllllllllllll                               l Respondents-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                             (August 6, 2012)

Before PRYOR, FAY, and EDMONDSON, Circuit Judges.

PER CURIAM:

         Cyrus Vance, a federal prisoner, appeals pro se the denial of his petition for
              Case: 11-15312     Date Filed: 08/06/2012    Page: 2 of 2

a writ of habeas corpus. 28 U.S.C. § 2241. The government argues, and Vance

concedes, that the district court lacked subject-matter jurisdiction to entertain the

petition because “[s]ection 2241 petitions may be brought only in the district court

for the district in which the inmate is incarcerated.” Fernandez v. United States,

941 F.2d 1488, 1495 (11th Cir. 1991). The district court lacked jurisdiction over

Vance’s petition because Vance is not incarcerated in that district. We vacate the

order that denied Vance’s petition and remand with instructions to dismiss

Vance’s petition for lack of jurisdiction.

      VACATED AND REMANDED WITH INSTRUCTIONS.




                                             2